              Case 2:12-cr-00077-JAM Document 156 Filed 10/02/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                  IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             CASE NO. 2:12-CR-00077-JAM
12
                                     Plaintiff,            STIPULATION AND ORDER REGARDING
13                                                         BRIEFING SCHEDULE ON DEFENDANT’S
                               v.                          MOTION FOR REDUCTION IN SENTENCE AND
14                                                         COMPASSIONATE RELEASE
     BRANDON ALTON CONLEY,
15
                                    Defendant.
16

17
                                                       STIPULATION
18
            1.         Defendant Brandon Conley filed a motion for reduction in sentence and compassionate
19
     release on September 24, 2020. Docket No. 149. The government’s response is due by October 5,
20
     2020. Docket No. 151. Government counsel requests additional time to obtain records and draft the
21
     response brief.
22
            2.         Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
              Case 2:12-cr-00077-JAM Document 156 Filed 10/02/20 Page 2 of 2



 1          3. Accordingly, by this stipulation, the parties now request that:

 2                 a)      The government’s opposition or response to defendant’s motion, Docket No. 149,

 3 be due on October 13, 2020; and

 4                 b)      The defense reply, if any, will be due on October 20, 2020.

 5

 6          IT IS SO STIPULATED.

 7
                                                          McGREGOR W. SCOTT
 8                                                        United States Attorney
 9    Dated: October 1, 2020
                                                          /s/ Jeffrey A. Spivak
10                                                        JEFFREY A. SPIVAK
                                                          Assistant United States Attorney
11

12
      Dated: October 1, 2020                              HEATHER E. WILLIAMS
13                                                        Federal Defender
14                                                        /s/ Carolyn M. Wiggin
                                                          CAROLYN M. WIGGIN
15                                                        Assistant Federal Defender
                                                          Counsel for Defendant
16

17
                                                     ORDER
18
            Pursuant to the stipulation of the parties, the government’s opposition or response to defendant’s
19
     motion is due on October 13, 2020. The defense reply, if any, will be due on October 20, 2020.
20

21
            IT IS SO ORDERED.
22

23    DATED: October 2, 2020                              /s/ John A. Mendez
                                                          HONORABLE JOHN A. MENDEZ
24                                                        UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
